DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
In the instant application, the claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and are given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “supercritical carbon dioxide at a pressure between 74 bar and 150 bar” constitutes new matter. The pressure ranges recited by applicant’s disclosure are 35-300 bar, 50-150 bar, or above 74 bar (paragraph 63). There is no indication that the range specifically extends between 74 bar and 150 bar since the only support for “74 bar” is any pressure above said value, i.e. an open-ended range. 
Likewise, the limitation “a temperature greater than 31oC and up to 60oC” constitutes new matter for the same reason stated above. The disclosure recites oC up to 60oC, between 10oC and 45oC, between 20oC and 40oC, or above 31oC (paragraph 63).
Additionally, it appears that applicant argues on page 9 of the response filed 4/22/2021 that the claimed pressure and temperature ranges of between 74-150 bar and 31-60oC is critical and produces unexpected results; “…at a pressure between 74 bar and 150 bar…temperature of 31oC to 60oC…surprisingly achieves significant E. coli and Listeria reduction…” Applicant now alleges that the newly claimed ranges are a different invention that the originally disclosed ranges since the newly claimed ranges have properties unique from the originally disclosed ranges, i.e. “significant E. coli and Listeria reduction”. As the newly claimed ranges were not previously recited in the disclosure, said ranges constitute new matter.
Claims 4, 7-8, 11-12, 14 and 16-18 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “has a texture, color, or flavor that is improved…” and “improved texture comprises increased firmness…increased fresh fruit flavor” recited throughout step c) render the claim indefinite since the describing terms (i.e. texture, color, flavor, firmness, crispness, color intensity, color hue, flavor intensity, and fresh fruit flavor) are subjective. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms stated above are subject to interpretation between individuals, where one individual may consider a certain characteristic (e.g. “crispness”) to have been increased, whereas another individual may consider the same characteristic to have remained the same, or decreased, based on said individual’s perception of the product. 
Likewise, the term “improved” is also subjective. An individual may consider a particular flavor profile to be “increased fresh fruit flavor”, whereas another individual may consider the same flavor profile to be decreased “fresh fruit flavor” based on said individual’s preference. Without a standard of measurement to determine these factors, it unclear whether or not the terms stated above are actually “improved” or “increased”.
MPEP 2173.05(b)IV recites, “Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite.” In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). “Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.” Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). 
Regarding claim 18, the term “improved” renders the claim indefinite for the same reasons stated above for the same term in claim 1.
Claims 4, 7-8, 11-12, 14 and 16-17 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-8, 11-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Favreau et al. (US 2012/0288614 A1) in view of Shimek et al. (US 2013/0183420 A1), Rasanayagam et al. (US 2008/0171116 A1) and Poovaiah et al. (US 4,331,691).
Regarding claim 1, Favreau et al. teaches a process for treating solid foods to reduce microorganisms by exposing the food to supercritical carbon dioxide (abstract), the food including fruit (paragraph 27), where the food is exposed to carbon dioxide at a pressure between 500-10,000 psi / 34.5-689.5 bar and a temperature of 40oC for 1 to 180 minutes (paragraphs 11-12), followed by exhausting (depressurizing) the supercritical carbon dioxide at a rate to maintain organoleptic integrity (flavor, fragrance, texture, appeal and palatability) of the food (paragraph 9).
Regarding the claimed carbon dioxide pressure between 74 bar and 150 bar for 10 to 20 minutes, Favreau teaches fruits such as apples processed at a pressure of between 1000-4350 psi (68.95-300 bar) for 30 minutes to achieve varying degrees of browning enzyme inactivation, i.e. color during storage (paragraphs 30 and 34 table). Favreau further teaches example exposure times of 10-30 minutes (paragraph 32; paragraph 34 “soaking time” for apples) and the supercritical carbon dioxide inactivates enzymes and microbes without subjecting the foods to damaging side-effects (paragraph 28). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Favreau to treat the fruit using the claimed range of pressures and durations in order to similarly inactivate enzymes and microbes that degrade the fruit during storage, thereby facilitating retention of organoleptic integrity, since the values taught by the prior art overlap those of the claimed range, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of fruit, desired degree of enzyme and microbial inactivation, risk of damage during processing due to pressure, and desired organoleptic characteristics of the fruit during/after storage.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding depressurizing at a rate of from -15 bar/minute to -1 bar/minute, Favreau does not teach these specific values. However, the reference teaches gradually releasing accumulated pressure (paragraph 29) over a specified exhaust time of 10 to 120 minutes at a rate to maintain organoleptic integrity of the food (paragraphs 11-12). Since the operating pressure can be from 500-10,000 psi, the rate of depressurization suggested by Favreau encompasses that of the claimed range. For example, 1000 psi exhausted over 30 minutes (as shown in paragraph 34 table “apples”) yields a depressurization rate of 2.3 bar/minute.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Favreau to use the claimed depressurization rate in order to prevent damage to the fruit by excessively rapid depressurization, since the values taught by the prior art lies within the range of the claimed values, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired operating pressure and exhaust duration, type of fruit being treated, and desired degree of microbial and enzyme inactivation.
Favreau does not specify that the fruit is a fresh or frozen delicate fruit, and does not teach a firming mixture which comprises the fruit and one or more fruit firming compounds, where the treated fruit has a shelf life at 4oC that is extended beyond untreated fruit as claimed. The limitation “fresh” is interpreted to mean whole, cut, wash or unwashed, but has not otherwise been processed (paragraph 44). The limitation “delicate fruit” is interpreted to mean a soft fruit lacking hard skin, fruits that exhibit a soft, delicate interior, and edible plant parts that exhibit a soft, delicate interior (paragraph 42). The limitation “fruit firming compounds” is given its broadest reasonable interpretation to mean any compound acknowledged by the art to provide firming attributes to any part of a fruit.
Shimek et al. teaches a process for treating whole or cut botanical ingredients to reduce the load of food-contaminating organisms using high pressure processing (abstract) in order to retain the fresh, characteristic flavor of fruit that are harvested at or near the peak of their ripeness (paragraph 48), where the botanical ingredient includes fruits (paragraph 25). The processed fruit is stable at 4oC for days, weeks, months or years (paragraph 21). The fruit can be berries, tomatoes, peppers, apples, oranges, mangoes, and cherries (paragraph 25), which are fruits disclosed by applicant (paragraph 42). Therefore Shimek et al. is construed to teach “delicate fruits”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Favreau to process fresh delicate fruit, where the treated fruit has an extended shelf life at 4oC as claimed, since Favreau already teaches all fruits can be treated and the prior art acknowledges that fresh delicate fruit can be treated using a pressurization process at ambient or near ambient temperatures, and therefore as a matter of manufacturing preference for the type of fruit being processed, since Favreau teaches significant microorganism reduction is achieved by the process (paragraph 33; paragraph 34 table), and therefore in order to similarly preserve the particular type of fruit, and since the claimed shelf life values resulting from the process would have been used during the course of normal experimentation and optimization procedures due to factors such as duration of transport and/or storage, type of fruit being processed, and product safety.
Furthermore, Favreau teaches thermal methods suffer shortcomings including deleteriously affecting the organoleptic features of the food (paragraph 2), whereas the process of Favreau maintains such organoleptic features (paragraph 11). Therefore one of ordinary skill would have reasonably expected the fruits obtained using the process of Favreau to similarly exhibit “improved” texture, color or flavor compared to a control fruit processed using thermal treatment alone.
Favreau teaches the process results in various log reduction in E. coli (paragraphs 33 and 34 table), where the processing parameters such as pressure, soaking time, and temperature affect the reduction, but does not recite at least 3 log reduction in E. coli and Listeria for delicate fruit specifically.
Shimek et al. further teaches E. coli and Listeria are known human food pathogens (paragraph 6).
Rasanayagam et al. teaches a process to pasteurize food using supercritical carbon dioxide (abstract), where supercritical carbon dioxide of a pressure at or above 1040 psig is used to treat the food at said pressure and a desired temperature for a given time to pasteurize the food (paragraphs 9-10). The duration of treatment can be from 6 seconds to 60 minutes, and the pathogen reduction is greater than 3 log (paragraph 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process to be applied to fruit, and therefore have at least a 3 log reduction of E. coli and Listeria since Favreau suggests that the reduction is a result effected by the parameters stated above, and that the process can be applied to fruits (paragraph 27), since the pressures above 1040 psig and processing times of 6 seconds to 60 minutes are sufficient for a 3 log reduction as taught by Rasanayagam et al., in order to ensure safety of the product, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as treatment temperature, pressure, and soaking time, as well as desired degree of extended shelf life (larger reduction would be expected to yield longer shelf life as the microorganisms require more time to proliferate) and consumer safety. 
Favreau does not teach a firming mixture which comprises the fruit and one or more fruit firming compounds. 
Poovaiah et al. teaches pressure infiltration of liquid through the skin of fresh produce (abstract), where the produce can be fruit including citrus fruits, tomatoes, pears and other fruits (column 2 lines 3-8), and the treatment comprises subjecting the fruit to calcium chloride in order to improve firmness and provide greater resistance to bruising and decay during normal storage conditions (column 2 lines 45-48). It is noted that calcium chloride is a compound disclosed by applicant (paragraph 50). Poovaiah is considered an analogous reference since it is directed to similarly extending the shelf life of fresh fruits, i.e. resistance to decay during normal storage conditions, and improving firmness (texture) as stated above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Favreau to include a fruit firming compound since the reference already teaches wanting to prevent deterioration of texture (paragraph 7), and therefore in order to similarly improve firmness and provide greater resistance to bruising and decay as taught by Poovaiah, to provide a method to preserve desired texture characteristics which is supporting and/or auxiliary to the method taught by Favreau.
The combination of references applied above teaches the same process as applicant’s claimed process. One of ordinary skill in the art would have reasonably expected that the process of the prior art combination would result in similar effects to that of the claimed process. Absent evidence to the contrary, it would have been reasonable to expect that the fruit processed by the prior art combination would have similarly improved texture, color or flavor as claimed.
Regarding claim 4, Favreau does not specifically teach whole fruit, however Shimek teaches whole fruits (abstract), and also teaches microbial populations occur substantially only on natural surface of produce (paragraph 77).
It would have been obvious to one of ordinary skill in the art to modify the process of Favreau to use whole fruit as a matter of manufacturing preference for the particular state of the fruit during processing and/or the particular state of the product to be sold, and in order to minimize the surface area on which microbial populations exist as taught by Shimek, thereby facilitating and/or similarly minimizing processing requirements for desired microbial reduction.
Regarding claim 7, Favreau teaches the depressurization step is done over a period of 10-120 minutes (paragraph 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Favreau to depressurize over a period of 10-60 minutes since the time period taught by Favreau overlaps with the claimed range, and since the claimed value would have been used during the course of normal experimentation and optimization due to factors such as type of fruit, desired degree of microorganism reduction, and desired texture of the processed product.
Regarding claim 8, Favreau teaches applying a pressure of between 500-10,000 psi followed by exhaust (depressurization) over 10-120 minutes (paragraph 12). The treated fruit would have naturally been depressurized to at least atmospheric pressure after treatment when the fruit is removed from the processing device.
Regarding claim 11, Favreau teaches the temperature is 40oC during exposure to the carbon dioxide at the elevated pressure (paragraph 12), and further teaches the temperature and pressure can be adjusted until the carbon dioxide reaches the supercritical state (paragraph 28). Therefore the temperature would have been achieved at least during a portion of exposing the fruit to carbon dioxide.
Regarding claim 12, Favreau does not teach the firming compound is included in a carrier fluid. The combination applied to claim 1 teaches calcium chloride as taught by Poovaiah et al., where the reference further teaches the calcium chloride is provided as a solution in a carrier fluid such as water (claim 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to similarly provide the firming compounds in a carrier fluid in order to facilitate exposure of the fruit to the compounds, i.e. a solution carrying the fluid can be evenly distributed throughout the entirety of the body of fruits to be treated.
Regarding claim 14, the claim is interpreted to recite alternatives. For the sake of examination the limitation “calcium chloride” is chosen. The combination applied to claim 1 teaches the firming compound is calcium chloride as taught by Poovaiah (column 2 lines 45-48). The same combination is applied to claim 14 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 18, Favreau teaches the process maintains texture (paragraph 9), and the combination applied to claim 1 teaches foods treated at elevated pressure and with calcium chloride also retain desired texture (Shimek abstract; paragraphs 21 and 49 and Poovaiah column 2 lines 45-48). The same combination is applied to claim 18 and would have been obvious for the same reasons stated for claim 1.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Favreau et al. (US 2012/0288614 A1) in view of Shimek et al. (US 2013/0183420 A1), Rasanayagam et al. (US 2008/0171116 A1) and Poovaiah et al. (US 4,331,691) as applied to claims 1, 4, 7-8, 11-12, 14 and 18 above, and further in view of Cooper et al. (US 2004/0191382 A1).
Regarding claim 16, Favreau does not teach exposing the fruit to the firming compounds and carrier fluids and removing the carrier fluid prior to step a as claimed. 
Poovaiah et al. further teaches preventing overexposure of the fruit to the firming solution, for example by maintaining the fruit above the liquid level, in order to prevent abnormal absorption of liquid into the fruit (column 3 lines 38-42). The calcium chloride is provided as a solution in a carrier fluid such as water (claim 5).
Cooper teaches a method for processing produce with high pressure (abstract), the produce including onions, peppers, tomatoes and cucumbers (paragraph 12), where the produce is soaked in a solution of calcium chloride for firming followed by rinsing with water, and then further processed in a high pressure machine (paragraph 85). It is noted that the produce taught by Cooper are also disclosed by applicant (paragraph 42). The rinsing step taught by the reference is construed to be “removing the carrier fluid” since rinsing removes excess fluid/calcium chloride from the produce being treated. Cooper is analogous since the reference is also directed to high pressure and relatively low temperature processing of similar produce (paragraph 32) for sterilization (i.e. significant reduction of pathogens) and preservation (paragraph 38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Favreau to expose the fruit to the firming compound and a carrier fluid and remove the carrier fluid prior to exposure to carbon dioxide since Poovaiah teaches overexposure to the firming compound/fluid can lead to abnormal absorption, where Cooper teaches rinsing the produce after calcium chloride exposure, and therefore in order to remove any excess calcium chloride/fluid to similarly prevent abnormal absorption, and to prevent recontamination of the fruit after processing (e.g. applying the calcium chloride after pressurization/depressurization). Furthermore, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Regarding claim 17, Favreau does not teach the exposing step is performed under vacuum. Poovaiah further teaches calcium chloride solution is applied under vacuum (column 4 lines 11-20) such that air or gas is drawn out from the interior spaces within the cellular structure of the fruit, and subsequent return to atmospheric pressure allows the air or gas returning to the interior to the fruit to draw liquid and dissolved substances along with said gas (column 4 lines 32-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Favreau to apply a vacuum while exposing the fruit to the calcium chloride in order to similarly facilitate infiltration of the firming solution into the fruit, thereby achieving the firming effects.

Response to Arguments
It is noted that various amendments to claim 1 necessitated new grounds of rejection, particularly the limitations of “74 bar and 150 bar for 10 to 20 minutes”, “-15 bar/minute to -1 bar/minute”, and “at least a 3 log reduction of E. coli and at least a 3 log reduction in Listeria”. It is further noted that Ting is no longer relied upon in the current office action.
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.
The rejection of claims 1 and 18 under 35 USC 112(b) second paragraph are maintained. The limitations regarding the “improved” texture, flavor and color of the processed fruit recite subjective terms, such as firmness, crispness, color intensity, etc. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly what values applicant intends to be encompassed by these terms, and further unclear in what way(s) the terms are “improved” or “increased” with respect to a control fruit.
Applicant argues on pages 9-10 that Favreau teaches a wide range of conditions, none of the plant products were tested for bacterial reduction, nor were their textures after treatment reported, and the reference shows load reductions of 3 log or greater could only be achieved at times exceeding 30 minutes. 
This is not persuasive since Favreau specifically teaches fruits such as apples can be treated to reduce microorganisms and enzymes using supercritical carbon dioxide at similar pressures and durations to that of the claimed invention (paragraphs 12 and 34 table), where one of ordinary skill in the art would have reasonably expected similar microbial reduction results from similar processing parameters, and further since Rasanayagam et al. teaches pasteurization of at least 3 log reduction can be achieved using supercritical carbon dioxide at pressures of 1040 psig or greater and durations from 6 seconds to 60 minutes (paragraphs 9-10 and 14).
In response to applicant's argument on pages 10-12 that Shimek and Cooper recite higher pressures and does not teach using carbon dioxide, and that Poovaiah does not teach pressurization or the use of carbon dioxide, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Favreau already teaches treating fruit with supercritical carbon dioxide at the claimed pressure and duration values. Shimek is relied on to teach only that “delicate fruits” are recognized by the prior art to be treated for microorganism reduction using superatmospheric pressures. Cooper is relied on to teach only that “delicate fruits” are recognized by the prior art to be treated in a firming solution and subsequently rinsed of the excess solution. 
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Each of the references teaches an advantage which would serve as the motivation for one of ordinary skill in the art to make the respective modification to the process of Favreau. 
The arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792